Highland County, No. 94CA858. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated at pages 4-5 of the court of appeals’ Entry on Motion to Certify Record, filed December 26,1995:
“Accordingly, the judges of this court of appeals do hereby find that the judgment upon which they have agreed in this case is in direct conflict with the judgment pronounced upon the same question by the Court of Appeals of the Twelfth Appellate District in Miller v. Jordan (1993), 87 Ohio App.3d 819 [623 N.E.2d 219] and Hecker v. Dayton Fin. Servs. Corp. (Feb. 7, 1994), Warren App. No. CA93-05041, unreported, and the Fifth Appellate District in Kilgore v. Schindler (July 24,1989), Richland App. No. CA-2665, unreported.
“The rule of law upon which the conflict exists is whether R.C. 901.51 requires a criminal conviction before treble damages may be imposed pursuant [to] that section of the Revised Code.”